816 F.2d 671Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel FRONEBERGER, Plaintiff-Appellant,v.GASTON COUNTY SCHOOLS, Defendant-Appellee.
No. 86-1273.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1987.Decided April 6, 1987.

Before WIDENER, PHILLIPS and ERVIN, Circuit Judges.
John Daniel Froneberger, appellant pro se.
James Boyce Garland, Sr., Garland & Alala, PA, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion denying relief in this employment discrimination action reveals that the appeal is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Froneberger v. Gaston County Schools, C/A No. 86-153-C-C-M (Oct. 28, 1986).


2
AFFIRMED.